                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DESMOND ERWIN JOHNSON,

              Plaintiff,                                  CASE NO. 18-10447

                                                          HON. MARIANNE O. BATTANI

COMMISSIONER
OF SOCIAL SECURITY,

           Defendant.
_________________________/


     ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND DENYING
             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Desmond Erwin Johnson brings this action pursuant to 42 U.S.C. § 405

(g), challenging the final decision of the Commissioner denying his application for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under

the Social Security Act. The case was referred to Magistrate Judge Steven Whalen

pursuant to 28 U.S.C. § 636(b)(1)(B) to review the final decision.

       The parties filed cross-motions for summary judgment. In a Report and

Recommendation (“R&R”) dated February 7, 2019, Magistrate Judge Whalen

recommended that Defendant’s motion be granted and Plaintiff’s motion be denied. In

his R&R, the Magistrate Judge informed the parties that objections to the R&R needed

to be filed within 14 days of service and that a party’s failure to file objections would

waive any further right of appeal. (ECF No. 17 at Page 17).

       Neither party filed an objection. Because no objection has been filed in this case,

the parties waived their right to de novo review and appeal. Moreover, this Court
agrees with the thorough analysis contained in the R&R.

         Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,

GRANTS Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s Motion for

Summary Judgment.


         IT IS SO ORDERED.


Date: March 8, 2019                                                 s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 8, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              2
